Title: American Commissioners to C. W. F. Dumas, [27 July 1785]
From: American Commissioners
To: Dumas, Charles William Frederick



Sir
[27 July 1785]

A treaty of Amity and Commerce between the United states of America and his majesty the king of Prussia having been  arranged by us with the baron de Thulemeier his majesty’s envoy extraordinary at the Hague specially empowered for this purpose, and it being inconsistent with our other duties to repair to that place ourselves for the purpose of executing and exchanging the instruments of treaty, we have delivered the same duly executed on our part to the bearer hereof William Short esquire, to be by him carried with other necessary papers to the Hague. When arrived there, we ask and authorize you to manage in conjunction with him the execution and exchange of the instruments of treaty according to the instructions which he receives from us and will communicate to you. Your former attention to the interests of the United states, and readiness to promote them, give us an assurance that you will not withold them on the present occasion.
We have the honor to be with very great respect Sir Your most obedient & most humble servants.
